DETAILED ACTION
The amendment filed 7/13/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/13/2021 have been fully considered but they are not persuasive.  Applicant argues that Armentrout does not disclose a pulse generator as claimed and therefore the rejection of claims 1 and 18 is improper.  In regard to claim 1, the examiner disagrees because as disclosed by Armentrout, battery 50 provides an arc (page 3, col. 2, lines 24-26) which is generated over a finite time (page 3, col. 2, lines 34+) which as best understood by the examiner may be considered an electrical pulse and therefore the equipment as providing such a pulse would be considered a pulse generator.  In regard to claim 18, a pulse generator is not explicitly claimed and therefore this argument is not persuasive.  Applicant also argues that the claims require that a spark arc to a perforation target location.  However, Armentrout does disclose a spark arcing to a target location (page 3, col. 2, lines 24-25, also see claim 1).  Applicant further argues that electric arcs or spark gaps as generally known are not what Armentrout describes, but this argument is not persuasive because the claims do not recite “spark gap” and Armentrout does explicitly disclose that an electrical arc is formed.  In regard to claim 14, applicant argues that neither references teaches two .

Claim Objections
Claim 17 is objected to because in line 4, the phrase “and second are arm are coupled” should apparently read – and second arm are coupled --.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 16 recites “The tool of claim 1” but claim 1 is directed to a “system” wherein a “tool” is only one component of such a system and therefore this claim is indefinite.
	


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Armentrout (US 2,263,412).  Armentrout discloses a method of perforating a well comprising: disposing a perforating tool downhole (as in fig 1, 9), the perforating tool comprising a main body (10/11/13/14/17/19/21/23/24, as connected as in fig 1), a perforating head disposed within the main body (101), and at least one electrode disposed within the perforating head (94); locating the perforating tool proximate a perforation target location disposed within a well (page 3, column 1, line 46+); electrifying the at least one electrode such that at least one spark arcs from the perforating head to the perforating target location (page 3, column 2, lines 25+); radially expanding at least one set of anchoring arms (25) after locating the perforating tool such that the at least one set of anchoring arms engages a casing of a well (page 3, column 1, lines 49+).

Claim(s) 23 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Thomeer et al. (US 6,439,313).  Thomeer et al. disclose a perforation system comprising: a perforation tool comprising a main body (184, fig 5) and a perforating head (180) disposed within the main body; a wireline electrically coupled to the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armentrout in view of Fields (US 3,465,836).  Armentrout discloses all the limitations of these claims, as applied to claims 18 and 19 above, except for a perforating platform disposed within the well, circumferentially aligning the tool, or removing electrification and assessing the status.  Fields discloses a method for perforating a well wherein a perforating platform (15) is disposed within a well, the perforating platform comprising a planar surface (bottom of 36c at least) that is oriented perpendicular to a centerline of .

Claims 1, 7-9, 11-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armentrout in view of Thomeer et al. (US 6,439,313).  Armentrout discloses a perforation system comprising: a perforating tool comprising a main body (10/11/13/14/17/19/21/24 etc) and a perforating head (94) disposed within the main body; a pulse generator (24’/35/34/53 etc., as described page 3, column 1, lines 53+); a power supply (50) electrically coupled to the pulse generator (page 3, column 1, lines 53+); where upon electrification of the perforating head, a spark discharged from the perforating head arcs to a perforation target location (page 3, column 2, lines 25+); where the perforating tool is deployed within a downhole environment (page 1, lines 1+); .
Thomeer et al. discloses a perforation system and tool wherein a wireline (col. 8, lines 47+, also claim 18) is electrically coupled to a perforating head (as in col. 8, lines 30-48); wherein a pulse generator is disposed at a surface of the borehole (as providing electrical power through cable col. 8, lines 47+, claim 18, and as necessary to col. 8, 
.  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armentrout in view of Thomeer et al. as applied to claim 1 above, and further in view of Lerche et al. (US 2005/0045331).  Armentrout and Thomeer et al. disclose all the limitations of this claim, as applied to claim 1 above, except for a voltage multiplier or specifying materials of the housing.  Thomeer et al. does disclose that steel (i.e. a corrosion resistant alloy) is known for use of tool bodes (col. 4, lines 1-2).  Therefore it would have been obvious to one of ordinary skill in the art before the time of filing to provide the housing of Armentrout as comprising steel in order to use a known material suitable for downhole applications.  Lerche et al. disclose a voltage multipler (110) within a main body of a downhole tool.  It would have been obvious to one of ordinary skill in the art before the time of filing to provide a voltage multiplier, as taught by Lerche et al. with the system of Armentrout as modified by Thomeer et al. in order to provide means to supply a higher voltage for more powerful perforation.

s 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armentrout in view of Thomeer et al. as applied to claim 1 above, and further in view of Gerez et al. (US 7,565,927).  Armentrout and Thomeer et al. disclose all the limitations of this claim, as applied to claim 1 above, except for a sensor.  Gerez et al. disclose a perforation tool comprising at least one sensor including a casing collar locator (CCL, 110).  It would have been obvious to one of ordinary skill in the art before the time of filing to provide a CCL disposed on or along the main body, as taught by Gerez et al. with the system of Armentrout as modified by Thomeer et al. in order to provide means to determine a depth of the tool for locating a perforation location (col. 3, lines 26-28, Gerez et al.). 

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bittar et al. (US 2013/0213639).  Bittar et al. disclose a method comprising: disposing a perforating tool downhole (fig 1); the perforating tool comprising a main body (110), a perforating head disposed within the main body (200, as a portion of tool paragraph 35), and at least one electrode (206) disposed within the perforating head; locating the perforating tool proximate a perforation target location disposed within the well (as in fig 3c); electrifying the at least one electrode such that at least one spark arcs from the perforating head to the perforation target location (paragraph 42).  Bittar et al. do not specifically teach locating the electrode in a range from 0.001mm to 10mm from the target location, but do teach providing the electrode as an adjustable distance from the target location, all of which provide a proximate location (as in paragraph 42).  Therefore it is considered obvious to one of ordinary skill in the art before the time of .

Allowable Subject Matter
Claims 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        9/1/2021